Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 24, 2014

                                     No. 04-14-00581-CV

 Dean DAVENPORT, Dillon Water Resources, Ltd., 5D Drilling and Pump Service, Inc., f/k/a
  Davenport Drilling & Pump Service, Inc., 5D Water Resources, LLC f/k/a Davenport Oper.,
     LLC, Water Exploration Co., Ltd., WAD, Inc., Water Investment Leasing Company,,
                                        Appellants

                                               v.

                                      Tom HALL, et al.,
                                         Appellees

                  From the 225th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-CI-03086
                          Honorable Peter A. Sakai, Judge Presiding


                                        ORDER

       The notification of late record is noted. The deadline for filing the reporter’s record is
suspended pending further order of this court.


                                                    _________________________________
                                                    Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of September, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court